DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-24 have been considered but are moot. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2020/0126978 in view of Huang et al. US 5,972,764.

    PNG
    media_image1.png
    328
    528
    media_image1.png
    Greyscale

Wang et al. US 2020/0126978
	Regarding claim 13, Wang et al. Fig. 9 discloses a semiconductor structure, comprising: a semiconductor substrate 100 comprising a first region and a second region Fig. 8; a first device 453 disposed in the first region; 
a first isolation 106 in the first region, wherein the first isolation comprises a first depth; and a second isolation 102 in the first region, wherein the second isolation 102 comprises a second depth less than the first depth; wherein the first device 453 is adjacent to the second isolation 102 and overlaps a portion of the first isolation 106.  Wang et al. does not disclose the first device comprises a first gate dielectric and a first spacer, the first spacer overlaps the first isolation and the first isolation is separated from the first spacer by the first gate dielectric. 

    PNG
    media_image2.png
    383
    763
    media_image2.png
    Greyscale

Huang et al. US 5,972,764
Fig. 1E teaches a device that comprises a first gate dielectric 104 and a first spacer 128, the first spacer 128 overlaps a first isolation 102 and the first isolation 102 is separated from the first spacer 128 by the first gate dielectric 104. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wang et al. with the teachings of Huang et al. for the purpose of isolating the devices. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the isolation region of Huang et al., as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, Wang et al. in view of Huang et al. teaches the semiconductor structure of claim 13. Wang et al. teaches further comprising: a second device 450 in the second region; and a third isolation 102 in the second region and adjacent to the second device Fig. 8.  
Regarding claim 15, Wang et al. in view of Huang et al. teaches the semiconductor structure of claim 14. Wang et al. teaches wherein a top surface of the first isolation 106, a top surface of the second isolation 102 and a top surface of the third isolation 102 are substantially on a same level.  
Regarding claim 16, Wang et al. in view of Huang et al. teaches the semiconductor structure of claim 14. Wang et al. teaches wherein the third isolation 102 comprises a third depth, and the third depth is equal to or less than the second depth 102.  
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa et al. US 2012/0193709 in view of Huang et al. US 5,972,764.

    PNG
    media_image3.png
    396
    733
    media_image3.png
    Greyscale

Sukegawa et al. US 2012/0193709
	
Regarding claim 21, Sukegawa et al. Fig. 1B discloses a semiconductor structure, comprising: a semiconductor substrate 11 comprising a first region; a first device 13Gs disposed in the first region; a first isolation 11Ox in the first region, wherein the first isolation comprises a first width; and a second isolation 11I in the first region, wherein the second isolation 11I comprises a second width less than the first width; wherein the first device13Gs is adjacent to the second isolation 11I and overlaps a portion of the first isolation 11Ox.  
	Sukegawa et al. does not disclose the first device comprises a first dielectric and a first spacer, the first spacer overlaps the first isolation, and the first isolation is separated from the first spacer by the first gate dielectric.

    PNG
    media_image2.png
    383
    763
    media_image2.png
    Greyscale

Huang et al. US 5,972,764
Huang et al. Fig. 1E teaches a device that comprises a first gate dielectric 104 and a first spacer 128, the first spacer 128 overlaps a first isolation 102 and the first isolation 102 is separated from the first spacer 128 by the first gate dielectric 104. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wang et al. with the teachings of Huang et al. for the purpose of isolating the devices.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the isolation region of Huang et al., as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 22, Sukegawa et al. in view of Huang et al. teaches the semiconductor structure of claim 21. Sukegawa et al. teaches wherein a first depth of the first isolation11Ox is substantially equal to or greater than a second depth of the second isolation 11I.  
claim 23, Sukegawa et al. in view of Huang et al. teaches the semiconductor structure of claim 21. Sukegawa et al. teaches wherein the first isolation 11Ox is between a first source 11c and a first drain 11d of the first device.  
Regarding claim 24, Sukegawa et al. in view of Huang et al. teaches the semiconductor structure of claim 21. Sukegawa et al. teaches wherein the first source 11c is between the first isolation 11Ox and the second isolation 11I.


Allowable Subject Matter
Claims 1-3, 5-12 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious the first isolation is between the first source and the first drain, the first spacer overlaps the first isolation, the first isolation is separated from the first spacer by the first gate dielectric in combination with the remaining elements.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898